Citation Nr: 1630249	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  15-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for entitlement to service connection for a jaw disability, to include jaw dislocation; and if so, whether service connection is warranted.

2. Whether new and material evidence has been received sufficient to reopen a previously denied claim for entitlement to service connection for a back disability, and if so, whether service connection is warranted.

3. Service connection for a neck disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

On the Veteran's September 2015 VA Form 9, the Veteran requested a hearing by live videoconference at a local VA office. The Veteran was accordingly scheduled for a videoconference to be held on June 8, 2016. However, in a June 7, 2016, correspondence, the Veteran cancelled his hearing and withdrew his request for a videoconference hearing. Instead, the Veteran directed the Board to immediately issue its opinion based on the evidence of record. No further response was received by the Board, and the Board considers the Veteran's request for a hearing withdrawn. Therefore, this case is ready for appellate review.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims for service connection for a back disability and service connection for a jaw disability, to include jaw dislocation, accordingly.

However, the Board does not construe the issue of service connection for a neck disability, to include as secondary to a back disability, as a claim to reopen a final decision on the issue. While the record contains previous final decisions on the issue of service connection for a back disability and a shoulder disability, the record does not contain a previous final decision on the issue of service connection for a neck disability.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hearing loss and tinnitus  have been raised by the record in an April 2013 Report of General Information, and the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) has been raised in the record by an April 1974 Statement in Support of Claim, a February 1983 Correspondence, and a June 2016 Correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a jaw disability, to include a jaw dislocation, service connection for a back disability, and service connection for a neck disability, to include as secondary to a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. In an unappealed July 1980 notification, the RO denied the Veteran's claim of entitlement to service connection for a jaw disability, to include jaw dislocation. 

2. In an unappealed July 1980 notification, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

3. Presuming its credibility, the evidence received since the July 1980 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a jaw disability, to include jaw dislocation, and raises a reasonable possibility of substantiating the claim.

4. Presuming its credibility, the evidence received since the April 2007 rating decision, by itself or in conjunction with previously considered evidence, is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. A July 1980 decision by the RO that denied the Veteran's claim for entitlement to service connection for a jaw disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

2. A July 1980 decision by the RO that denied the Veteran's claim for entitlement to service connection for a back disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

3. New and material evidence has been received to reopen the claim of service connection for a jaw disability, to include jaw dislocation. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. New and material evidence has been received to reopen the claim of service connection for a back disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims as to whether new and material evidence has been received to reopen claim of service connection for a back disability and a jaw disability. This is so because the Board is reopening the claims and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Whether New and Material Evidence has Been Received to Reopen a Claim for Service Connection for a Jaw Disability, to Include Jaw Dislocation.

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in a July 1980 notification, the AOJ denied the Veteran's claim of entitlement to service connection for a jaw disability, to include jaw dislocation. The claim was denied because "[a]dditional medical statements show treatment mostly since 1978, and none prior to 1961. No change warranted in prior denial of service connection for [. . .] jaw dislocation." The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In August 2012, the Veteran sought to reopen his claim for entitlement to service connection for a jaw disability. In a February 2014 rating decision, the AOJ reopened the Veteran's previously denied claim for entitlement to service connection for a jaw disability, to include jaw dislocation. However, the AOJ denied the Veteran's claim because "mandibular hypermobility is not considered a disabling condition," and "evidence continues to show this condition was not incurred in or aggravated by military service." The Veteran was informed of his appellate rights with his denial, and filed a timely appeal.

However, the Board finds that since the July 1980 rating decision, the Veteran has submitted new and material evidence regarding his claim for entitlement to service connection for a jaw disability, and such evidence warrants the reopening of the claim. In June 2012, the Veteran filed a correspondence in which he stated that he was experimented on while in service. Specifically, the Veteran stated,
"the dentist on base would treat me for that and they gave me 3 series of 3 injections, they had to inject strong pain medication in both my TMJs, and wait 15 minutes then give 2 injections of the experimental serum (serum unknown), which within 15 minutes I went into a state of shock, from 3-6 hours. I was placed in isolation immediately after the injections. During the 3rd series of injections, I had a chemical reaction, my head swelled as large as a basketball." 
The Veteran further stated, "I had to have bone surgery on both sides twice as a result of experimentations and I am still suffering from the effects of this."

The Veteran was also afforded a VA examination of his temporomandibular joint in November 2013. The Veteran was diagnosed with mandibular hypermobility and range of motion measurements were reported.

Given the aforementioned evidence, the Board reopens the claim on the basis that the Veteran's statement and VA examination, are new and material to his claim of entitlement to service connection for a jaw disability, to include jaw dislocation. Assuming its credibility, the Veteran's statement is both new and material, and therefore, can serve to reopen the claim. Justus, supra. Moreover, the Board finds that the statements and VA examination are new evidence because they were not previously submitted to be considered in the July 1980 decision. 38 C.F.R. § 3.156(a). 

This evidence is also material because the statement and VA examination report relate to the current diagnosis and etiology of the Veteran's jaw disability, all of which relate to unestablished facts necessary to substantiate the Veteran's claim. In fact, the Board finds that the above-mentioned statement asserts additional argument as to the onset and etiology of the Veteran's jaw disability. Therefore, the Board finds that the evidence added to the record are material in that they pertain to the Veteran's current disability and concern whether the Veteran's jaw disability was incurred in or aggravated in service.

This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. The detailed statement regarding the Veteran's injury or experiences in service and symptoms post service were not previously available for consideration, and therefore, the information provided by the Veteran is not duplicative. In fact, this new evidence could certainly contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim of entitlement to service connection for a jaw disability, to include jaw dislocation.

III. Whether New and Material Evidence has Been Received to Reopen a Claim for Service Connection for a Back Disability.

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in a July 1980 notification, the AOJ denied the Veteran's claim of entitlement to service connection for a back disability. The claim was denied because "[a]dditional medical statements show treatment mostly since 1978, and none prior to 1961. No change warranted in prior denial of service connection for [. . .] back disability . . . ." The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In August 2012, the Veteran sought to reopen his claim for entitlement to service connection for a back disability. In a February 2014 rating decision, the AOJ reopened the Veteran's previously denied claim for entitlement to service connection for a back disability. However, the AOJ denied the Veteran's claim because "the evidence continues to show this condition was not incurred in or aggravated by military service." The Veteran was informed of his appellate rights with his denial, and filed a timely appeal.

However, the Board finds that since the July 1980 rating decision, the Veteran has submitted new and material evidence regarding his claim for entitlement to service connection for a back disability, and such evidence warrants the reopening of the claim. In June 2012, the Veteran filed a correspondence in which he stated that he was in the hospital for his back injury while in service and that he was experimented on while in service. The Veteran stated that while he was in the hospital for his back injury he had surgery and is suffering from the effects of this.

The Veteran was also afforded a VA examination of his back in November 2013. The report indicates a diagnosis of failure of segmentation T9-10 vertebrae- a developmental anomaly. The report also notes the Veteran's assertion that he was injured while working on the flight line in service. The Veteran states that he arose from a kneeling position and struck the base of his neck causing an injury to his neck and upper back in service. He has since developed a "S curve" in his spine and reports "difficulty with his bilateral hand fine motor control and has numbness in the ulnar aspect of his left upper extremity and hand and with numbness in his right hand (thumb, index, and middle fingers)." The examiner performed all relevant range of motion tests and described the Veteran as being tender throughout his thoracic and lumbar spine areas. The examiner concluded the following:
"It was noted on an x-ray report dated 12-13-57 that there was failure of segmentation of the 9th and 10th thoracic vertebrae. This is more likely than not a developmental anomaly that is unrelated to his injury. His description of his type of injury would not result in this type of developmental anomaly. However, 'compression fractures' were noted on another x-ray report found in his STR's (the levels of these compression fractures were not reported. His current upper lumbar and lower thoracic spine mild compression fractures could conceivably have resulted from the type of injury that he sustained while on active duty or could have equally been the result of aging with osteoporosis that is seen on his current x-rays. It would require speculation on the part of this examiner to state which is more likely the case as there is not enough information found in the STR's to delineate at what levels of the spine those compression fractures occurred."

Moreover, in a January 2013 letter, the Veteran's sister, N. J. B. S., wrote that prior to the Veteran's service "there was never any problems with his back, either from injury or otherwise. He was healthy and active, but did not take part in dangerous sports or hobbies."

A November 2013 letter from J. J. G., M.D., states the following: 
"This is to notify that I treated the Veteran with epidural steroid injections for chronic pain syndrome (neck and spine). This was done through the years approximately 1977 at Doctor's Hospital in Dallas, Texas, until 1988 at Medical City Dallas when he was operated anterior cervical fusion by Dr. R. R.. Past history revealed that he had sustained original injury while on active duty at flight line in the Air Force in 1955."

Last, the Veteran has set forth additional arguments concerning his claim for service connection for a back disability in the Veteran's February 2015 Notice of Disagreement and in the Veteran's October 2015 Substantive Appeal (VA Form 9). The Veteran's states that he was injured in service while painting aircraft undercarriages in October 1956 and that when he stood up he struck his back on a piece of angle iron attached to a stand. He experienced pain in the dorsal spine area. He was admitted to the hospital and diagnosed with vertebral compression fracture and from this point on he has suffered debilitating back pain which has increased in severity and affected his ability to maintain gainful employment. 

The Veteran argues that the RO has incorrectly treated the Veteran's spinal condition as a developmental defect instead of a disability incurred in service or a developmental disease aggravated in service. The Veteran notes that this error was first made in the 1956 rating decision and that his spinal condition has not been shown to preexist his service by clear and unmistakable evidence. Nevertheless, the Veteran argues, "even if the Veteran entered service with a preexisting condition of the spine, the record demonstrates that it worsened as a result of his in-service injury and is therefore a developmental disease not a defect." See Veteran's February 2015 Notice of Disagreement. The Veteran continues, noting that "even a developmental defect may warrant service connection if an in service injury has been superimposed upon it. The record supports that, at a minimum, Veteran's current spinal condition represents an aggravation of a developmental defect by his in service injury of October, 1956." Id. The Veteran concludes, stating that "because Veteran's spinal condition cannot be considered a defect, the presumption of soundness applies to the Veteran and the VARO cannot deny service connection for his spinal condition on the grounds that it preexisted service and was therefore not incurred or aggravated in service." Id. 

Given the aforementioned evidence, the Board reopens the claim on the basis that the Veteran's statement and VA examination, are new and material to his claim of entitlement to service connection for a back disability. Assuming its credibility, the statements added to the record are both new and material, and therefore, can serve to reopen the claim. Justus, supra. Moreover, the Board finds that the statements, VA examination, February 2015 Notice of Disagreement, and October 2015 Veteran's Substantive Appeal (VA Form 9) are new evidence because they were not previously submitted to be considered in the July 1980 decision. 38 C.F.R. § 3.156(a). 

This evidence is also material because the statements, VA examination report, February 2015 Notice of Disagreement, and October 2015 Veteran's Substantive Appeal (VA Form 9) relate to the current diagnosis and etiology of the Veteran's back disability, all of which relate to unestablished facts necessary to substantiate the Veteran's claim. In fact, the Board finds that the above-mentioned February 2015 Notice of Disagreement, and October 2015 Veteran's Substantive Appeal (VA Form 9) assert additional arguments as to the onset and etiology of the Veteran's back disability. Therefore, the Board finds that the evidence added to the record are material in that they pertain to the Veteran's current disability and concern whether the Veteran's back disability was incurred in or aggravated in service.

This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. The VA examination, statements, and detailed arguments regarding the Veteran's injury or experiences in service and symptoms post service were not previously available for consideration, and therefore, the information provided by the Veteran is not duplicative. In fact, this new evidence could certainly contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim of entitlement to service connection for a back disability.


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for a jaw disability, to include jaw dislocation, is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for a back disability is reopened; to this extent, the appeal is granted.






REMAND

The Board remands the issues of service connection for a jaw disability, to include jaw dislocation, service connection for a back disability, and service connection for a neck disability, to include as secondary to a back disability. 

Primarily, the Board notes that pertinent to all issues on remand, the Board directs the RO on remand to obtain any Social Security Administration records. See May 1974 Statement in support of claim (noting that he is going to apply for Social Security benefits). Therefore, on remand, the Board must ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board will now address each issue on remand individually.

I. Entitlement to Service Connection for a Jaw Disability, to Include Jaw Dislocation

The Veteran contends that he has a current jaw disability as a result of his service. The Veteran asserts that he had a dislocated jaw in service and that he was treated for such with experimental injections.

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran was afforded a VA examination of his temporomandibular joint in November 2013. The Veteran was diagnosed with mandibular hypermobility with 62mm II opening greater than 5 ROM. 

As for an in-service incurrence, the Veteran's service treatment records note treatment of the Veteran's jaw. Clinical record dated January 1957 indicates "dislocation, recurrent, of the temporomandibular joint, bilateral, cause unknown," with injections noted as the treatment procedure.

Therefore, the crucial issue here is whether there is a nexus between the disability and the Veteran's qualified service. Considering that there is no nexus opinion of record, a VA opinion addendum is warranted to determine the etiology of the Veteran's current disability. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter). 

II. Entitlement to Service Connection for a Back Disability

The Veteran asserts that the onset of his back disability was during his service and that he has lived with back pain since service. The Veteran contends that he was injured in service while painting aircraft undercarriages in October 1956 and that when he stood up he struck his back on a piece of angle iron attached to a stand. He experienced pain in the dorsal spine area, was admitted to the hospital, and was diagnosed with vertebral compression fracture. 

Service treatment records include a report of the asserted incident and back injury in October 1956. An October 1956 record notes that the Veteran "raised up from under a stand and struck his back, twisting it with severe pain following." The report also includes a notation of interspace between D9 and 10 is narrowed considerably, with a diagnosis of "fracture, compression, vertebra, D9 and 10, no artery or nerve involvement." Service treatment records include reports of continued pain.

The Veteran was first afforded a VA examination in December 1957. The examiner diagnosed the Veteran with an anomaly of failure of segmentation of the 9th and 10th thoracic segments. 

A May 1974 letter from A. O. L., M.D., states that he has examined the Veteran's back and that he has some degenerative joint disease, severe at D9-10 space in the dorsal region.

A March 1978 private treatment record from A. G. N., M.D., notes "a mild dextroscoliosis with the apex of curvature at the L2 level. L2 is compressed indicating an injury which appears old. The L1-2 intervertebral space is narrowed indicating disc disease. There is mildly accentuated lumbar lordosis with no subluxation or spondylosis. The apophyseal juncture are normal." Dr. A. G. N. diagnosed the Veteran with L1 disc disease, L2 compression fracture probably old, and mild destrocoliosis.

A January 1980 private treatment record from Dr. A. G. N. diagnosed the Veteran with lumbar disc disease. Treatment record notes a "slight anterior and left lateral wedging of L2 indicating previous injury. Mild degenerative lipping is seen about the L1 interspace." Dr. A. G. N. concluded that the Veteran had an "old L2 compression fracture with L1-2 lumbar spondylosis."

A November 2013 letter from J. J. G., M.D., states that the Veteran was treated with epidural steroid injections for chronic pain syndrome (neck and spine) in 1977 until 1988 at Medical City Dallas when he was operated anterior cervical fusion by Dr. R. R..

The Veteran was afforded a VA examination of his back in November 2013. The report indicates a diagnosis of failure of segmentation T9-10 vertebrae- a developmental anomaly. The report also notes that he has since developed an "S curve" in his spine and reports "difficulty with his bilateral hand fine motor control and has numbness in the ulnar aspect of his left upper extremity and hand and with numbness in his right hand (thumb, index, and middle fingers)." The examiner performed all relevant range of motion tests and described the Veteran as being tender throughout his thoracic and lumbar spine areas. The examiner concluded,
"that there was failure of segmentation of the 9th and 10th thoracic vertebrae. This is more likely than not a developmental anomaly that is unrelated to his injury. His description of his type of injury would not result in this type of developmental anomaly. However, 'compression fractures' were noted on another x-ray report found in his STR's (the levels of these compression fractures were not reported. His current upper lumbar and lower thoracic spine mild compression fractures could conceivably have resulted from the type of injury that he sustained while on active duty or could have equally been the result of aging with osteoporosis that is seen on his current x-rays. It would require speculation on the part of this examiner to state which is more likely the case as there is not enough information found in the STR's to delineate at what levels of the spine those compression fractures occurred."

However, the Veteran asserts that the RO has incorrectly treated his spinal condition as a developmental defect instead of a disability incurred in service or a developmental disease aggravated in service. The Veteran first asserts that such back disability did not preexist service, and that in the alternative, "at a minimum, the Veteran's current spinal condition represents an aggravation of a developmental defect by his in service injury of October, 1956." See February 2015 Notice of Disagreement. 

In a January 2013 letter, the Veteran's sister, N. J. B. S., wrote that prior to the Veteran's service "there was never any problems with his back, either from injury or otherwise. He was healthy and active, but did not take part in dangerous sports or hobbies."

On remand, the Board directs the examiner to clarify the diagnosis of Veteran's back disability, to include whether the Veteran has degenerative joint disease of the back or degenerative disc disease. Furthermore, the examiner is to clarify whether it is at least as likely as not that the Veteran's current back disability is directly related to the Veteran's service. The opinion must specifically address whether there is clear and unmistakable evidence that the Veteran's back disability preexisted service, and if so, whether there is clear and unmistakable evidence that the Veteran's pre-existing back disability was not aggravated by the Veteran's service. 

If a disorder was not "noted" upon entering service, the law requires that the VA show clear and unmistakable evidence that the preexisting injury preexisted service and was NOT aggravated by service in order to overcome the presumption of soundness. A finding of no evidence of aggravation by service is not sufficient. A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). Therefore, the Board remands this matter for an opinion concerning whether there is clear and unmistakable evidence that the Veteran's back disability preexisted his service, and if so, whether his preexisting back disability was clearly and unmistakably not aggravated by the Veteran's service. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (defining "clear and unmistakable evidence" as evidence that is obvious, manifest, and undebatable).

Last, the record indicates that the Veteran was treated by Dr. R. R. and Dr. J. J. G. from Medical City Dallas, Texas, and Doctor's Hospital in Dallas, Texas, throughout 1977 and 1988. Accordingly, it is unclear whether the record contains all available private treatment records, as records from Dr. R. R. have not been obtained and the only record from Dr. J. J. G. on file is a 1980 letter. Therefore, on remand, the Board directs the AOJ to obtain all outstanding treatment records, to also include any ongoing treatment records (should they exist), to ensure that the Board has a complete record upon which to decide the Veteran's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.




III. Entitlement to Service Connection for a Neck Disability, to Include as Secondary to a Back Disability

In a June 2012 Correspondence, the Veteran asserted that he was in the hospital for a neck and back injury in service, that he has since had to have neck surgery, and has continued to be in pain. The Veteran contends that he injured his back and neck when he stood up while painting and twisted his back.

As previously noted, service treatment record include the asserted incident and back injury in October 1956. The report also includes a notation of interspace between D9 and 10 is narrowed considerably, with a diagnosis of "fracture, compression, vertebra, D9 and 10, no artery or nerve involvement." Service treatment records include reports of continued pain.

A December 1957 VA examination notes "cervical spine, negative."

The Veteran was afforded a VA examination of his neck in November 2013. The Veteran was diagnosed with cervical spondylosis with DDD/ DJD. The examination report further notes tenderness, and "fusion C5-6 vertebrae, congenital. Moderate C4-5 and C6-7 DDD with narrowing and anterior and posterior osteophytes. Osteoporosis. No fracture of subluxation noted. Bilateral carotid arthrosclerosis." The examiner opined, "his cervical spine condition is more likely than not the result of aging. There was no complaints regarding the cervical spine found in a review of his service treatment records."

However, the Veteran asserts that his back and neck disabilities are related and are the result of his injury in service. Therefore, the Veteran's claim has been expanded to include service connection for a neck disability as secondary to any service-connected back disabilities. Thus, because the Veteran's back disability is remanded, the Board has determined that the Veteran's neck disability must also be remanded. In other words, the Board finds the issue of entitlement to service connection for a neck disability, to include as secondary to a back disability, and entitlement to service connection for a back disability to be inextricably intertwined, as the outcome of the back disability remand may affect the outcome of the neck disability claim. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Therefore, the Board must also remand this matter for appropriate action. 

Last, again the Board notes that records from Dr. R. R. and from Dr. J. J. G. are outstanding. Therefore, on remand, the Board directs the AOJ to obtain all outstanding treatment records, to also include any ongoing treatment records (should they exist), to ensure that the Board has a complete record upon which to decide the Veteran's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding and relevant VA treatment records. Should they exist, associate such records with the Veteran's electronic claims file.

2. Request any needed Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran to obtain any outstanding private treatment records from 1977 to 1988 Dr. R. R. and Dr. J. J. G., to include all medical records from Doctor's Hospital in Dallas, Texas, and Medical City Dallas, Texas. See November 2013 letter from Dr. J. J. G..

Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

3. Attempt to obtain the Veteran's Social Security Administration records. Should they exist, ensure that all records are properly scanned and labeled in VMBS/Virtual VA.

4. After completing the development listed above to the extent possible, arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the November 2013 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

After reviewing the claims file, the examiner must offer an opinion as to the following:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's jaw disability, to include jaw dislocation, is related to his active duty service?

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.
   
In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities and experiences in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
   
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. After completing the development listed in 1.-3., to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's back disability. The examiner is to specifically address whether the Veteran has a current diagnosis of degenerative joint disease of the back or degenerative disc disease. 

The entire record should be made available to the examiner for review, to specifically include the Veteran's service treatment records and all statements of record. A note that the file was reviewed should be included in the report.

Based on the examination and review of the record, the 
examiner should address the following questions:

a) Is there clear and unmistakable evidence that the Veteran's back disability preexisted his active service?

b)  If yes, then was the Veteran's preexisting back disability clearly and unmistakably not aggravated by the Veteran's period of service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

c) If there is no clear and unmistakable evidence that any current disorder preexisted service, then the examiner is directed to address whether it at least as likely as not (a fifty percent probability or greater) that the Veteran's back disability is related to his active duty service, to include his noted back injury in service?

d) Concerning presumptive service connection:

Did the Veteran's back disability manifest to a compensable degree within 1 year from the date of her separation from service?

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.
   
In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities and experiences in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
   
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. Considering the results of the Veteran's VA back examination, determine if it is necessary to obtain an opinion as to the Veteran's neck disability, as secondary to a back disability. If it is determined necessary, arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the November 2013 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

The examiner must indicate on the report that the electronic claims folder was reviewed. After reviewing the VBMS/Virtual VA record, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the neck condition was caused by the back disability? Please provide a complete explanation for the opinion.  

b) If the neck condition was not caused by the back disability, is it at least as likely as not (a fifty percent probability or greater) that the neck condition was aggravated (i.e., permanently worsened beyond their natural progression) by the back disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the neck condition by the service-connected disability.

Please provide a complete explanation for the opinion.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

7. Thereafter, readjudicate the issues on appeal. If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


